NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JUAN ANTONIO BRACERO, JR.,                  )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D19-34
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



CASANUEVA, Judge.

             Juan Antonio Bracero, Jr. appeals an order finding that he violated the

terms of his community control and his resulting sentence. Mr. Bracero was accused of

violating conditions sixteen and nineteen of his community control. We affirm the
revocation of Mr. Bracero's community control and his sentence without discussion.

The trial court's order correctly reflects that Mr. Bracero violated condition sixteen on

one occasion. However, as the State properly concedes, the trial court's order

incorrectly states that Mr. Bracero violated condition nineteen on three separate

occasions. At the revocation hearing, the State presented evidence that Mr. Bracero

violated condition nineteen on only one occasion.1

              We therefore remand this case for the trial court to enter a new revocation

order that correctly reflects that Mr. Bracero violated condition nineteen of his

community control on one occasion.

              Revocation and sentence affirmed; cause remanded for correction of

revocation order.



VILLANTI and SLEET, JJ., Concur.




              1Mr.Bracero had filed a motion pursuant to Florida Rule of Criminal
Procedure 3.800 noting that the order revoking his community control failed to state
which conditions of community control he was found to have violated. In his motion,
Mr. Bracero incorrectly asserted that he was orally found guilty of three violations of
condition nineteen. Based on this motion, the trial court entered the order on appeal.


                                            -2-